DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 6 and 17 were amended.
Claim 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument with respect to claim 4, Metreveli discloses in paragraph [0078] “rollback of the graph-based data model to a previous state of the node and the outgoing edge(s)” as such the rollback of the data-base data model includes the nodes and edges within the data model, there teaches reverting to earlier versions of the nodes and edges identified in the request.  The claims has not specifically defined what the request is and mere recites “a request for data from a database” (claim 1).  As such data from a database can be the data model.
Regarding Applicant’s argument with respect to claim 7, specifically related to identifier for a node described in Metreveli being interpreted as recited “node header”.  Applicant’s specification para. 0083, describes node header in the context of, “a node, can include a header object, a content object, or both.  A header object may include information about the node”.  
Regarding the recited limitation, “outputting node headers and edges from the graph-based ontological data structure in response to a request”.  Metreveli para. 0052, discloses, the ability to access content items (nodes) and associations (edges) displayed by the application interface module and further in para. 0056, node identifiers and collection of content items are obtained through the interface, and is further disclosed that the user selects the graphical element representing the collection within the interface module, para. 0057 further describes the ability to filter outgoing edges through interface, as such Metreveli describes the ability to output node headers and edges.
Regarding the recited limitation, “receiving a modification request with respect to the graph-based ontological data structure”. Metreveli discloses in para. 0078,“the graph-based data model is updated using a set of transactions”, because the set of transactions updates the graph-based data model, the transactions are modification request the modify/updates the graph-based data model.
Regard the recited limitation “applying the modification to a lasted version of the graph-based ontological data structure after clearing conflicts”.  Metreveli discloses in para. 0078, applying the updates (modifications) to the graph-based data model via transactions, locking corresponding nodes and edges that the updates corresponds to, applying the changes and unlocking the nodes and edges after the changes, while also enabling rollback if transactions failed, which would imply that updates would complete provided that no failures occur by clearing conflicts.
Regarding claim 10, Metreveli discloses in para. 0060, that a rollback is initiated due to a transaction failure, such transaction was interpreted as the modification against the latest version of the graph-based ontological data structure, therefore the detected transaction failure was due to verifying the modification/transaction and determining that it failed.
Regarding claim 13, Metreveli discloses in para. 0029, the ability to use locks on nodes and edges to facilitate reliable concurrently access to the graph-based data model for access and modification, where such locking requirements are defined concurrency rules.  However if the claims were intended to describe table 1 of Applicant’s Specification.  It appears that the concurrency rules define different types of concurrent operations that can be concurrently performed on the same node and the claims fails to describe this idea.
Regarding claim 14, Metreveli discloses in para. 0030, 0043, describes a cache that stores data associated with the graph-based data model (node headers and edges) that corresponds to queries (request) and therefore after being cached the data is prefetched for subsequent queries. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meteveli et al. (US 20150074044 A1) in view of Goel et al. (US 20160147814 A1).
Regarding claim 1, Meteveli et al. (US 20150074044 A1) discloses:
a method comprising: generating a graph-based ontological data structure including nodes connected by edges in a low-latency database analysis system, wherein each node represents a respective object in the low-latency database analysis system, at least by (paragraph [0028] describes a graph based data model (e.g. a graph-based ontological data structure), with nodes and directed edges among the nod (e.g. nodes connected by edges) paragraph [0047] further describes the nodes representing objects and entities (e.g. node represents a respective object), also related to the low-latency aspect, paragraph [0029] further describes portioning the graph-based data model allowing results and lookups can be performed with only one partition instead of across multiple partition and in doing the expected result would be lowered latency from the database.)
maintaining versions for each of the nodes in the graph-based ontological data structure; maintaining versions for each of the edges in the graph-based ontological data structure, at least by (paragraph [0029] which discloses storing previous state of node and edges, paragraph [0060] further describes these states as tracked versions)
maintaining a transaction log for each transaction with respect to the graph-based ontological data structure,
reverting to an earlier version of at least a portion of the graph-based ontological data structure using the transaction log, versioned nodes, and versioned edges in response to an event, at least by (paragraph [0060] describes rollback to a previous (e.g. earlier) state/version of nodes and outgoing edges using the tracked versions from the log tables (e.g. transaction log), and paragraph [0078] further describes rollback when there are transaction failure and or undoing changes, as such an event corresponds to the described failure/undoing changes)
obtaining data expressing a usage intent with respect to the low-latency database analysis system, wherein the data expressing the user intent indicates a request for data from a database, at least by (paragraph [0056] which describes performing lookup/searching/filtering through graph-based data model, by looking-up/searching/filtering such activity would express the intent to use the graph-based data model)
identifying an object represented in the low-latency database analysis system based on the data expressing the usage intent, at least by (paragraph [0056] further recites “interface may then search outgoing edges from the node to identify the set of content items in the collection”)
obtaining object data for the object from a reverted version of the graph-based ontological data structure; and outputting results data based on the object data for presentation to a user, at least by (paragraph [0056] further describes obtaining the set of content items by search outgoing edges from the node to identify the set of content items in the collection and providing the content items to the user.  Regarding the user 
However while Metreveli describes a graph-based ontological data structure, lookup/searching/filtering through graph-based data model (e.g. obtaining data expressing a usage intent with respect to the low-latency database analysis system),  and obtaining results from a reverted version of the graph based ontological data structure, Metreveli fails to describes:
(a) a distributed in-memory ontology unit of a low-latency database analysis system
(b) wherein the database is a distributed in-memory database of a the low-latency database analysis system or an external database access by the low-latency database analysis system
(c) obtaining, by a semantic interface unit of the low-latency database analysis system
(d) generating, using the object data, a data-query representing the request for data and expressed in accordance with a defined structured query language associated with the database, outputting result data based on the object data for presentation to a user and expressed by the executing the data-query by the database

Goel discloses the above limiatoin (c) at least by (paragraph [0036, 0037 and 0045] which describes the inputs from the user, and a query language engine such as an SQL engine (e.g. semantic interface unit) for querying the in-memory databases for requested data.
Goel further discloses the above limitaotn (d) at least by (paragraph [0045] which describes a read operation that retrieves the requested data from the in-memory database by comparing container-level metdata (e.g. object data) with the query (e.g. data-query) to determine whether a fragment in the in-memory database contains the requested data.  Paragraph [0068] further describes the returned value corresponding to the requested data to the client (e.g. outputting result data based on the object data for presentation to a user), where as shown above the requested data was express by the query.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Goel into the teaching of Metreveli as Goel utilized in-memory databases to improve performance related to reading and writing data that is stored in main storage such as in Metreveli, as taught by Goel in para. [0002, 0036].

As per claim 2, claim 1 is incorporated and Metreveli further discloses:
wherein the edge represents a relationship between the respective objects in the low-latency database analysis system, at least by (paragraph [0047] “a set of directed edges among the nodes representing the associations and/or relationships”)
As per claim 3, claim 1 is incorporated and Metreveli further discloses:
wherein when the event is a failure, the reverting comprising: reverting to an earlier version of the graph-based ontological data structure, at least by (paragraph [0078] “rollback of the graph-based data model to a previous state of the node and the outgoing edge(s) may be enabled to handle transaction failures and/or undoing of changes to the graph-based data model.”)
As per claim 4, claim 1 is incorporated and Metreveli further discloses:
wherein when the event is a request, the reverting comprising: reverting to earlier versions of the nodes and edges identified in the request, at least by (paragraph [0078] describes rollback when there are transaction failure and or undoing changes, as such the event corresponds a request that triggers the rollback i.e. requesting rollback based on failure or requested undoing of changes)
As per claim 5, claim 1 is incorporated and Metreveli further discloses:
wherein the transaction log identifies nodes and edges added or modified in a write transaction, at least by (paragraph [0060] which descrbies the log tables in the context of tracking changes (e.g. added/modification) to the graph-based data model (e.g. nodes and edges).
As per claim 6, claim 1 is incorporated and Metreveli fails to disclose:
wherein the graph-based ontological data structure is maintained as a linked chain of transactions, wherein each transaction includes added or modified nodes and edges
However Goel discloses the above limitation at least by (paragraph [0039, 0040] which describes sub-chains of chains (e.g. linked chain) that link (e.g. edges) each delta fragment (e.g. added or modified nodes) of a main chain where the delta fragments are results of each transaction.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Goel into the teaching of Metreveli as Goel utilized in-memory databases to improve performance related to reading and writing data that is stored in main storage such as in Metreveli, as taught by Goel in para. [0002, 0036].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meteveli et al. (US 20150074044 A1)
Regarding claim 7, Meteveli discloses:
a method comprising: generating a graph-based ontological data structure including nodes connected by edges in a low-latency database analysis system, wherein each node represents a respective object in the low-latency database analysis system, at least by (paragraph [0028] describes a graph based data model (e.g. a graph-based ontological data structure), with nodes and directed edges among the nod (e.g. nodes connected by edges) paragraph [0047] further describes the nodes representing objects and entities (e.g. node represents a respective object), also related to the low-latency aspect, paragraph [0029] further describes portioning the graph-based data model allowing results and lookups can be performed with only one partition instead of across multiple partition and in doing the expected result would be lowered latency from the database.)
and wherein each node includes a node header and node content, at least by (paragraph [0056] which discloses node identifier (e.g. node header) and content (node content), Applicant’s specification para. 0083, describes node header in the context of, “a node, can include a header object, a content object, or both.  A header object may include information about the node”.  Metreveili in para. 0056, describes the node identifier and at the very least is information about the node.
outputting node headers and edges from the graph-based ontological data structure in response to a request, at least by (paragraph [0052] discloses the ability to access content items (nodes) and associations (edges) displayed by the application interface module and further in para. 0056, node identifiers and collection of content items are obtained through the interface, and is further disclosed that the user selects the graphical element representing the collection within the interface module, para. 0057 
receiving a modification request with respect to the graph-based ontological data structure, at least by (paragraph [0078] “the graph-based data model is updated using a set of transactions”, because the set of transactions updates the graph-based data model, the transactions are modification request the modify/updates the graph-based data model.)
applying the modifications to a latest version of the graph-based ontological data structure after clearing conflicts, at least by (paragraph [0078] describes applying the updates (modifications) to the graph-based data model via transactions, locking corresponding nodes and edges that the updates corresponds to, applying the changes and unlocking the nodes and edges after the changes, while also enabling rollback if transactions failed, which would imply that updates would complete provided that there are no failures by clearing conflicts)
and outputting updated node headers and edges in a defined form for use by a client, at least by (paragraph [0078, 0076] as shown above, such updates are applied and any the graph-based data model of the data being provided, would represent the current state of the graph-based data model including the updated state)
As per claim 8, claim 7 is incorporated and Metreveli further discloses:
wherein the edge represents a relationship between the respective objects in the low-latency database analysis system, at least by (paragraph [0047] “a set of directed edges among the nodes representing the associations and/or relationships”)
As per claim 9, claim 7 is incorporated and Metreveli further discloses:
comprising: outputting node content related to a node header upon receipt of a further request, at least by (paragraph [0056] which describes performing lookup/searching/filtering through graph-based data model, by looking-up/searching/filtering such activity would express the intent to use the graph-based data model and further describes obtaining the set of content items by search outgoing edges from the node to identify the set of content items in the collection and providing the content items to the user.  
As per claim 10, claim 7 is incorporated and Metreveli further discloses:
wherein the applying comprising: verifying modification against the latest version of the graph-based ontological data structure, at least (paragraph [0060] describes that a rollback is initiated due to a transaction failure, such transaction was interpreted as the modification against the latest version of the graph-based ontological data structure, therefore the detected transaction failure was due to verifying the modification/transaction and determining that it failed.
As per claim 11, claim 10 is incorporated and Metreveli further discloses:
comprising: locking portions of the latest version of the graph-based ontological data structure against later modification requests while applying an earlier received modification request, at least by (paragraph [0078] “updated using a set of transactions (operation 408). To update the graph-based data model, locking of a node and one or more outgoing edges associated with the node may be enabled during a transaction associated with the node and an edge type of the one or more outgoing edges. 
As per claim 12, claim 11 is incorporated and Metreveli further discloses:
wherein the locking portions include at least one of nodes and edges, at least by (paragraph [0078] “updated using a set of transactions (operation 408). To update the graph-based data model, locking of a node and one or more outgoing edges associated with the node may be enabled during a transaction associated with the node and an edge type of the one or more outgoing edges”)
As per claim 13, claim 11 is incorporated and Metreveli further discloses:
comprising: applying defined concurrency rules to enable concurrent updating of at least one of nodes and edges, at least by (paragraph [0029] which describes the ability to use locks on nodes and edges to facilitate reliable concurrently access to the graph-based data model for access and modification, where such locking requirements are defined concurrency rules.  However if the claims were intended to describe table 1 of Applicant’s Specification.  It appears that the concurrency rules define different types of concurrent operations that can be concurrently performed on the same node and the claims fails to describe this idea.)
As per claim 14, claim 7 is incorporated and Metreveli further discloses:
comprising: prefetching node headers and edges which are related to the received request, at least by (paragraph [0030, 0043] describes a cache that stores data associated with the graph-based data model (node headers and edges) that corresponds 
Claims 15, 16, 17, 18, 19 and 20 recite equivalent claim limitations as claims 7, 9, 10, 11, 12 and 13 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/2/2022